Case 2:12-cv-00512-JFB-AKT Document 304 Filed 01/24/21 Page 1 of 10 PageID #: 20329



 UNITED ST ATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


  THOMAS M. MOROUGHAN,

                                         Plaintiff,                    12-CV-0512 (JFB) (AKI)
                          -v-
                                                                   MEMORA DUM AND ORDER
   THE COUNTY OF SUFFOLK, ET AL,

                                         Defendants.

 Bianco, Joseph F., United States Circuit Judge (sitting by designation):

         On January 20, 2021, the Court issued its Memorandum and Order (the "Opinion")

 in connection with the pending motions for summary judgment. Although many of the

 documents and exhibits referenced in the Opinion were submitted by the parties under seal

 pursuant to a stipulated confidentiality order entered during discovery, the Court identified

 no portion of the Opinion which should be sealed given the presumption of public access

 afforded to judicial decisions. However, in an abundance of caution, the Court placed the

 Opinion temporarily under seal in order to allow the parties the opportunity to request

 redactions to the Opinion.

         On January 22, 2021 , a joint letter was filed by the Nassau County and Suffolk

  County defendants (the " moving defendants") requesting certain redactions to the Opinion.

  In particular, the moving defendants have requested that "to the extent that this Court

  directly quoted from confidential and privileged documents, records, statements,

  recordings, etc. which have already been deemed confidential and are presently under seal

  and therefore not available on the public docket, we ask that the Court accordingly redact

  those sections discretely identified therein." Moving Defs.' Letter, at 2. In the letter, the

  moving defendants have focused the Court on 'its numerous quotes to portions of the
Case 2:12-cv-00512-JFB-AKT Document 304 Filed 01/24/21 Page 2 of 10 PageID #: 20330



  Suffolk County Internal Affairs documents, the Nassau County Internal Affairs Bureau

 documents, and the parties' medical records, as well as other references to documents filed

 by plaintiff under seal." Id. The moving defendants argue that " [t)he proposed redactions

 do not offend nor detract from the presumption of public access to judicial documents,
 particularly where the proposed redactions refer only to documents which are confidential

 and privileged." Id. The moving defendants attached a proposed redacted version of the

 Opinion that is consistent with their sealing request. The letter also states that plaintiff has

 no objection to the proposed redactions.

         As the Supreme Court has articulated, it is well-established under the common law

 that there is a "general right to inspect and copy public records and documents, including

 judicial records and documents." Nixon v. Warner Commc'ns, Inc., 435 U .S. 589, 597

 (1978) (footnotes omitted). However, this "right to inspect and copy judicial records is not

 absolute," and, therefore, a court may exercise its "supervisory power over its own records

 and files" to deny access in certain circumstances, such as " where court files might have

 become a vehicle for improper purposes." Id. at 598 (internal quotation marks omitted).

 In determining whether to deny common-law access to documents filed with the court, the

 Second Circuit has established the following three-part analysis: (1) whether the document

 is a judicial document; (2) what strength of presumption of public access attaches; and (3)

 whether competing considerations outweigh that presumption. Lugosch v. Pyramid Co. of

 Onondaga, 435 F .3d 110, 119- 20 (2d Cir. 2006).

         As set forth below, applying that standard to the circumstances in the instant case,

 the Court, in its discretion, denies the motion to seal in its entirety. The Opinion is ajudicial

 document to which the strongest presumption of public access attaches, and the moving



                                                    2
Case 2:12-cv-00512-JFB-AKT Document 304 Filed 01/24/21 Page 3 of 10 PageID #: 20331



 defendants have failed to articulate competing considerations that outweigh that

 presumption under the circumstances of this case. 1

                                               DISCUSSION

         First, it is axiomatic that a court's orders and written opinions are "judicial

 documents" to which the presumption of access applies. See, e.g., Union Oil Co. of Cal.

 v. Leavell, 220 F.3d 562,568 (7th Cir. 2000) ("[I]t should go without saying that the judge's

 opinions and orders belong in the public domain."); see also Hardy v. Equitable Life

 Assurance Soc 'y of U.S. 697 F. App'x 723 725 (2d Cir. 2017) ( 'There is a long tradition

 of public access to court orders ... ; they are judicial documents .... ") (citations and

 quotations omitted).

         Second, the weight given to that presumption of access for judicial opinions is

 extremely strong. See, e.g., Adler v. Ingle    o. 1:20-CV-00048 (TNM), 2020 WL 7682392,

 at* 1 (D.D.C. Oct. 29, 2020) ("The presumption of full disclosure is 'especially strong for

 judicial orders and opinions."') (quoting In re McCormick & Co., No . 15-1825 (ES I),

 2017 WL 2560911, * l (D.D.C. June 13, 2017)); see also EEOC v. Nat 'l Child 's Ctr., 98

 F.3d 1406, 1409 (D.C. Cir. 1996) (holding that, for a consent decree, the presumption of

 access is "especially strong" because "[a] court's decrees its judgments, its orders, are the

 quintessential business of the public's institutions"); Encyc. Brown Prods., Ltd. v. Home

 Box Off, Inc., 26 F. Supp. 2d 606, 612 (S.D.N.Y. 1998) ("There is a particularly strong

 presumption of public access to [judicial] decisions . . . . The Court s decisions are




  1 Becausethe common-law right of access warrants denial of the motion, the Court need not analyze
 whether the motion should also be denied under the right of access to judiciaJ documents under the First
 Amendment.

                                                    3
Case 2:12-cv-00512-JFB-AKT Document 304 Filed 01/24/21 Page 4 of 10 PageID #: 20332



 adjudications-direct exercises of judicial power the reasoning and substantive effect of

 which the public has an important interest in scrutinizing.").

        In the instant case, the moving defendants' request to redact ce1tain portions of the

 Opinion is based upon the Opinion's referencing of certain information and statements

 contained in the underlying documents and exhibits that were part of the submissions made

 in connection with the summary judgment motions. In making this argument, however,

 the moving defendants appear to overlook a well-settled legal principle- that is, the

 submissions by both sides in connection with the summary judgment motions, as well as

 the exhibits filed thereto, are also judicial documents to which a strong presumption of

 access attaches. See Lugosch, 435 F.3d at 121 ("Our precedents indicate that documents

 submitted to a court for its consideration in a summary judgment motion are- as a matter

 of law- judicial documents to which a strong presumption of access attaches, under both

 the common law and the First Amendment."). Thus, the Second Circuit has emphasized

 that the weight of the presumption as it relates to documents filed in connection with

 summary judgment motions "is of the highest: ' documents used by parties moving for, or

 opposing, summary judgment should not remain under seal absent the most compelling

 reasons."' Id. at 123 (quoting Joy v. North, 692 F.2d 880, 893 (2d Cir. 1982)). Although

 internal affairs reports and medical records may typically be confidential, the quotations in

 the Court's Opinion, which the moving defendants argue should be redacted, all come from

 docwnents filed in connection with the motions for summary judgment and were

 considered (and relied upon) by the Court in reaching its decision on the litigants'

 "substantive legal rights." United States v. Amodeo, 71 F.3d 1044, 1049 (2d Cir. 1995).

 Thus, the presumption of public access is "at its zenith." Bernstein v. Bernstein LitowUz



                                                  4
Case 2:12-cv-00512-JFB-AKT Document 304 Filed 01/24/21 Page 5 of 10 PageID #: 20333



 Berger & Grossmann LLP, 814 FJd 132, 142 (2d Cir. 2016); see also United States v.

 Cohen, 366 F. Supp. 3d 612,621 (S.D.N.Y. 2019) ("[T]he sh·ength of the public's right to

 access judicial documents is at its zenith when the documents play a role 'in determining

 litigants' substantive rights'-that is, 'conduct at the heart of Article III' that implicates

 'the need for public monitoring."') (quoting Amodeo, 71 F .3d at 1049). Moreover, the fact

 that a summary j udgment motion was denied, in whole or in part, does not reduce the strong

 presumption of access otherwise afforded to such documents. See Brown v. Maxwell, 929

 F)d 41, 48 (2d Cir. 2019).

        Having determined that a strong presumption of access to the Court's entire written

 decision (including references to the confidential discovery materials in that Opinion), the

 Court turns to the final stage of the inquiry-namely, whether there are countervailing

 considerations in this particular case that overcome that strong presumption. The D .C.

 Circuit has outlined some factors that might, individually or collectively, overcome such a

 presumption, including, among others: "(1) the need for public access to the documents at

 issue; (2) the extent of previous public access to the documents; (3) the fact that someone

 has objected to disclosure, and the identity of that person; (4) the strength of any property

 and privacy interests asserted; (5) the possibility of prejudice to those opposing disclosure;

 and (6) the purposes for which the documents were introduced during the judicial

 proceedings." E.E.O.C. v. Nat 'l Children 's Ctr., Inc. , 98 F.3d 1406, 1409 (D.C. Cir.1996).

        In attempting to provide a countervailing interest to overcome the strong

 presumption of access, the moving defendants rely almost exclusively on the fact that the

 exhibits to the summary judgment motion were subject to stipulated confidentiality

 agreements entered between the parties during discovery and "so ordered" by the



                                                   5
Case 2:12-cv-00512-JFB-AKT Document 304 Filed 01/24/21 Page 6 of 10 PageID #: 20334



 Magistrate Judge. However, the Second Circuit has made clear that "the mere existence of

 a confidentiality order says nothing about whether complete reliance on the order to avoid

 disclosure was reasonable." Lugosch, 435 F.3d at 126; see also Estate ofJackson v. County

 o/Sujfolk, No. 2:12-cv-1455, 2019 WL 3253063, at *8 (E.D.N.Y. July 19, 2019) ("[T]hat

 a document was produced in discovery pursuant to a protective order has no bearing on the

 presumption of access that attaches when it becomes a judicial document." (citation

 omitted)). Thus, after considering whether there are any countervailing considerations

 militating against public access, courts often publish opinions containing references to

 materials that were filed under seal by the parties. See, e.g., Spinelli v. Nat 'I Football

 League, 903 F.3d 185, 193 n.2 (2d Cir. 2018) ("The materials quoted from or referenced

 to the [Confidential Joint Appendix] in this opinion concern contractual language that is

 integral to the dispute that is the subject of this opinion. We see no justification for sealing

 those materials that would outweigh the public's right of access to judicial documents

 necessary to understand the basis for court rulings, and accordingly, the portions of the

 [Confidential Joint Appendix] referenced in this opinion are, to that extent, unsealed.");

 Bobcar Media, LLC v. Aardvark Event Logistics, Inc., No. 16-CV-885 (JPO), --- F. Supp.

 3d ----, 2020 WL 1673687, at *1 n.l (S.D.N.Y. Apr. 6, 2020) ("Where the Court relies on

 documents that have been filed under seal, the Court has concluded that the parties'

 interests in continued sealing of the portions referenced in this Opinion and Order are

 insufficient to overcome the presumption of public access to judicial documents.").

        It is well settled that, because of the presumption of access to judicial documents,

 the law "requires a court to make specific, rigorous findings before sealing the document

 or otherwise denying public access." Newsday v. County of Nassau, 730 F.3d 156, 167



                                                    6
Case 2:12-cv-00512-JFB-AKT Document 304 Filed 01/24/21 Page 7 of 10 PageID #: 20335



 n.15 (2d Cir. 2013 ).       Here, the movmg defendants, beyond their reliance on the

 confidentiality order itself, do not point to any countervailing interests to support the

 redactions, nor has the Court identified such an interest. The compelling interests that have

 existed in other cases in which judicial documents have been sealed-such as, for example
 compromising an ongoing law enforcement investigation, revealing a business trade secret,

 invading attorney-client privilege, or disclosing private information of a non-party- are

 simply not present in this case. 2 See, e.g., Dorsett v. County of Nassau, 762 F. Supp. 2d

 500,521 (E.D.N.Y. 2011) (finding that the privacy interests of numerous officers who were

 not parties to the litigation carried a strong weight in favor of granting a protective order

 over an IAU report).

         As the Second Circuit has emphasized, " 'the natural desire of parties to shield

 prejudicial information contained in judicial records from ... the public ... cannot be

 accommodated by courts without seriously undem1ining the tradition of an open judicial

 system.' ' Lugosch, 435 F.3d at 123 n.5 (citation omitted); see also Shetty v. SG Block'i,

 Inc., No. 20-cv-00550 (ARR) (SMG), 2020 WL 3183779, at* 11 (E.D.N.Y. June 15, 2020)

 ("[F]ear of public embarrassment as to his alleged conduct ... does not outweigh the

 presumption of public access."). In shor1, the moving defendants have simply failed to

 satisfy their burden of identifying a countervai Iing interest that would warrant the sealing

 of portions of this Opinion. See, e.g. , EE. 0. C. v. Kelley Drye & Warren LLP,         o. 10 Civ.

 655 (LTS) (MHD), 2012 WL 691545, at *3 (S.D.N.Y. Mar. 2 2012) (" [B]road allegations

 of harm unsubstantiated by specific examples or articulated reasoning fail to satisfy the test


 2Although the moving defendants refer to certain underlying documents referenced in the Cou1t's Opinion
 as being "confidential and privileged," they have not identified what legal "privilege ' applies to any such
 document, and the Court cannot discern one. Thus, the Court treats these documents as confidential, rather
 than legally privileged, under the stipulated confidentiality order.

                                                       7
Case 2:12-cv-00512-JFB-AKT Document 304 Filed 01/24/21 Page 8 of 10 PageID #: 20336



 [for sealing judicial documents]." (internal quotation marks omitted)); MacroMavens. LLC

 v. Deutsche Bank Secs.s, Inc., No. 09 Civ. 7819, 201 1 WL 1796138, at *2 (S.D.N.Y. Apr.

 27, 2011) (denying plaintiffs request to seal judicial documents where "[p]laintiff [did]

 not make a pa:iticularized showing of the injury that public disclosure of this infonnation

 would cause").

        To the extent that the information referenced in the Court's Opinion derives from

 documents and recordings that were part of internal affairs investigations, the confidential

 and internal nature of those materials does not outweigh the strong presumption of public

 access to judicial documents related to summary judgment motions, as well as court

 opinions referencing those documents. See, e.g , Coleman v. County of Suffolk, 174 F.

 Supp. 3d 747, 756- 57 (E.D.N.Y. 2016) (denying defendants' motion to seal documents

 filed in opposition to summary judgment motion that, inter alia, referenced an internal

 affairs report), ajf'd on other grounds, 685 F. App'x 69 (2d Cir. 2017). Any concern about

 such a disclosure is particularly weak in this case because of the public's compelling need

 to have access to the particular information that the moving defendants seek to redact from

 the Opinion. More specifically, much of the redactions sought by the moving defendants

 would eliminate reference to highly material portions of the underlying evidence in the

 record upon which the Court relied in determining that there was sufficient evidence to

 defeat, in part, the summary judgment motions. For example, the moving defendants seek

 to redact the Opinion' s references to certain information and statements in the documentary

 record with respect to, among other things, (1) defendant Anthony DiLeonardo' s level of

 intoxication and mental state in the aftermath of the shooting of plaintiff, (2) DiLeonardo' s

 identification of himself as a police officer during the incident, and (3) the scope of



                                                   8
Case 2:12-cv-00512-JFB-AKT Document 304 Filed 01/24/21 Page 9 of 10 PageID #: 20337



 information about the incident supplied to the Suffolk County District Attorney's Office.

 Such documents are among the categories of evidence in the summary judgment record

 that were critical to the Court's determination that there was sufficient evidence to create

 material issues of disputed fact that precluded summary judgment as to the various claims

 in the Second Amended Complaint. Thus, any redactions of references to such evidence

 in the Opinion would, to a significant extent, deprive the public of the ability to fully

 evaluate the Court's reasoning and ultimate decision. See, e.g., IBM Corp. v. United States,

 119 Fed. Cl. 145, 148 (2014) ("Moreover, publishing this info1mation [in the court's

 opinion] without redaction would serve the public interest because such information ... is

 crucial to any reader' s understanding of the Com1' s reasoning in the case.").

           In addition, it is the Court' s recollection that at least some of the evidence that the

 moving defendants seek to redact was discussed at oral argument that was conducted in

 connection with the summary judgment motions, and no request was made to conduct that

 argument under seal. At a minimum, the factual and legal issues pertaining to the evidence

 that the moving defendants seek to redact from the Opinion are already part of the public

 domain (and are also contained in other portions of the Opinion to which no redaction is

 sought), and there is no discernible interest in concealing a portion of the evidence related

 to those issues. 3 In fact, given the critical nature of those issues in this litigation and their

 presence in other public documents it is the Court's view that the public has a strong

 interest in access to all the evidence sun·ounding those issues in the Court's Opinion in

 order to allow the public to make their own assessment of the parties' summary judgment



 3   The Cou1t also notes that a newspaper publication has already been able to obtain court records containing
 substantial portions of the Nassau County Internal Affairs Unit Report, and has published an article about
 those records and placed them on the internet.
                                                        9
Case 2:12-cv-00512-JFB-AKT Document 304 Filed 01/24/21 Page 10 of 10 PageID #: 20338



  arguments and the Court' s decision. See, e.g., United tates v. Basciano,    os. 03-CR-929,

  05 -CR-060, 2010 WL 1685810, at *4 (E.D . .Y. Apr. 23 2010) ("Shielding third parties

  from unwanted attention arising from an issue that is already public knowledge is not a

  sufficiently compelling reason to justify withholding judicial documents from public
  scrutiny.").

         In sum, under the circumstances of this case, the Court concludes in its discretion

  that the moving defendants have failed to identify any countervailing interest that would

  overcome the strong presumption of public access to the entirety of this Court' s Opinion

  disposing of the parties summary judgment motions, including its summary of the

  evidence in the record and its reasoning as it relates to that evidence.

                                            CONCLUSION

         For the foregoing reasons, the motion to seal portions of the Court s January 20,

  2021 Memorandum and Order is denied. The Clerk of the Couit is directed to unseal lhe

  January 20, 2021 Memorandum and Order (ECF No. 301) in its entirety, as well a the

  Temporary Sealing Order related to the issuance of that Opinion (ECF        o. 302).


  Dated: January 24) 2021

                                 SOORDERE         "
                                                  /s/ Joseph F. Bianco
                                 THE HO O~EQPSEPH F. BIA CO
                                 UNCTED ST AtEs JRCUIT JUDGE (Sitting by Designation)
